Opinion filed December 10, 2015




                                      In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-15-00194-CV
                                 ___________

         IN THE INTEREST OF A.D. AND B.D., CHILDREN

                    On Appeal from the 326th District Court
                             Taylor County, Texas
                        Trial Court Cause No. 7815-CX

                     MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the mother and the father of A.D. and B.D. The mother filed a notice of
appeal; the father did not. We dismiss the appeal.
      The mother’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and concludes that the appeal is frivolous. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim.
App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).
In this regard, the practice recognized in Anders for court-appointed counsel to seek
a withdrawal from a frivolous appeal applies to parental termination proceedings
involving appointed counsel. In re R.M.C., 395 S.W.3d 820 (Tex. App.—Eastland
2013, no pet.); see In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.]
2003, no pet.).
        Appellant’s counsel provided Appellant with a copy of the brief and the
motion to withdraw and informed Appellant of her right to review the record and
file a pro se response to counsel’s brief.1 In compliance with Kelly v. State, 436
S.W.3d 313, 318–20 (Tex. Crim. App. 2014), counsel provided Appellant with a
copy of the reporter’s record and the clerk’s record. We note that Appellant has not
filed a pro se response in this court. We conclude that Appellant’s counsel has
satisfied his duties under Anders, Schulman, and Kelly.
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. Accordingly, we grant the
motion to withdraw filed by Appellant’s court-appointed appellate counsel.
Additionally, we order counsel to notify Appellant of the disposition of this appeal
and the availability of discretionary review in the Texas Supreme Court. Counsel is
directed to send Appellant a copy of the opinion and judgment within five days after
the opinion is handed down, along with notification of her right to file a pro se
petition for review under TEX. R. APP. P. 53. Likewise, this court advises Appellant
that she may file a petition for review pursuant to TEX. R. APP. P. 53.
        The motion to withdraw is granted, and the appeal is dismissed.


December 10, 2015                                                  PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.
        1
        By letter, this court granted Appellant more than thirty days in which to exercise her right to file a
response to counsel’s brief.
                                                      2